    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.1 Page 1 of 9


                                                                                  ~
                                                                                  <,0
                                                                                  C-i1P
                                                                                   V/, f
                                                                                       ✓:1
                                                                                      ~~'If,,
                                                                       6>,t- 6         , (}~<~; ()
                                                                             ,~   £        u;,)t,_,._
JOHN W. HUBER, United States Attorney (#7226)                   " 'It<½"<~<> ,- 1zj1✓~<\
KENT A. BURGGRAAF, Special Assistant United States Attorney (#130~ ~~ '&'            q/\·,?j)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
                                                                  0
                                                                    ~'°v 01,,:," ~ t:'~~
                                                                        ~c• ~~
                                                                                            1
Attorneys for the United States of America                                                    ('.'.'.'l;-
111 South Main Street, Suite 1800                                         <1~ ~~
Salt Lake City, Utah 84111                                                        ~'t'
Telephone: (801) 524-5682
Email: kent.burggraaf@usdoj.gov / kburggraaf@agutah.gov

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                        Case No.    2 (q,~,b Pt'NJ
          Plaintiff,

          vs.
                                                   SEALEDCOMPLAINT                S.E LF
                                                   COUNT 1: Conspiracy to D1stnbute Fentany\·""
  CHRISTOPHER SEAN KENNY,

          Defendant.                               Judge Paul M. Warner


       Before the Honorable Paul M. Warner, United States Magistrate Court Judge for the

District of Utah, appeared the undersigned, who on oath deposes and says:


                                          COUNT 1
                                 21 U.S.C. 846 and 841(a)(l)
                              (Conspiracy to Distribute Fentanyl)

Beginning on a aate unknown, but noClater tnan February 20t~rurd~untinuirrg~through~adeas

November 22, 2016, in the Central Division of the District of Utah,

                                CHRISTOPHER SEAN KENNY,

the defendant herein, did knowingly and intentionally combine, conspire, confederate, and agree

with others known and unknown to distribute four hundred grams or more of a mixture or

                                                                                                        1
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.2 Page 2 of 9




substance containing a detectable amount of Fentanyl (N-phenyl-N- [ 1- ( 2-phenylethyl )-4-

piperidinyl] propanamide), a Schedule II controlled substance within the meaning of 21 U.S.C. §

812; all in violation of 21 U.S.C. 84l(a)(l) and 846, and punishable pursuant to 21 U.S.C.

841 (b)(1 )(A).


This complaint is made on the basis of investigation consisting of the following:

        1.        The DEA Metro Narcotics Task Force, in conjunction with IRS-Criminal

Investigations and several other investigating agencies, began investigating the defendant,

Christopher KENNY, and his co-conspirators in October 2015. During the investigation of this

DTO, a redistributor of pills directly below KENNY was identified and became a cooperating

defendant (CDl). CDI has been incarcerated for his role in distributing Fentanyl and alprazolam

tablets sourced by KENNY. CDl is cooperating with the government and gave DEA agents candid

information about KENNY and his illegal distribution of controlled substances.

        2.        CDl explained that CDl had been selling pills since CDl was in high school; CDl

said the pills were difficult to come by back then. CD 1 explained that in 2016 that predicament

changed when he and his partner, Cameron WALDRON, started purchasing Fentanyl and

alprazolam tablets from KENNY for re-distribution. CDl stated he and WALDRON met KENNY

at his gym, where KENNY became WALDRON's and CDl 's personal trainer. CDl stated

WALDRON mostly dealt with KENNY, but CDl would often step in to pick up pills from

KENNY or deliver drug proceeds to KENNY when WALDRON was out of town dealing with his

marijuana business.

       3.         CD 1 recalled a time when he met with KENNY to buy a large quantity of pills.

CDl stated he was with KENNY for about a half an hour while they were waiting for KENNY's

                                                                                                2
                 Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.3 Page 3 of 9




             source of supply to bring him pills to sell to CD 1. CD 1 stated KENNY asked him to leave in his

             car for a few minutes while KENNY's supplier came to re-up KENNY's supply of pills. CDl said

             he saw an individual pull up to KENNY's house in a truck. CDl stated he saw the male walk up

             to KENNY' s home with a box in hand, then leave the location. CD 1 stated he then drove back to

             KENNY's residence, shortly after, and KENNY handed him a box with 10,000 Fentanyl-laced

             fake oxycodone pills and 10,000 pressed alprazolam tablets. CDl stated that there was a shipping

             label left on the box that KENNY handed him that contained the 20,000 pills. This shipping label

             was addressed to Aaron SHAMO at a Cottonwood Heights, Utah address.

                    4.      It should be noted that SHAMO was arrested at his home in Cottonwood Heights,

             Utah, on November 22, 2016. Other agents and I seized pill presses in SHAMO's basement, which

             were set up to press counterfeit alprazolam tablets and Fentanyl-laced fake oxycodone pills.

             During November 2016, agents seized more than 120,000 Fentanyl-laced fake oxycodone pills

             from SHAMO's organization. Those pills were tested by the DEA laboratory and found to contain

             Fentanyl. DEA chemists determined that each Fentanyl-laced fake oxycodone pill weighed just

             over 100 mg.

                    5.      CDl also recalled a milestone reached in June 2016. CDl stated there was a day

             WALDRON took him shopping to celebrate with him. At this time CDl stated WALDRON was

-----=to=ld~b~ KENNY that the pair of them had sold 200,000 Fentanyl ills sourced b KENNY and that

             KENNY gave them a bonus package of Fentanyl pills at no cost. CDl estimated that between the

             200,000-pill milestone and the time SHAMO was arrested in November 2016, he and WALDRON

             sold an additional 200,000 Fentanyl pills provided by KENNY. At a weight of 100 mg per pill, the




                                                                                                           3
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.4 Page 4 of 9




total weight of 400,000 pills would equal 40 kilograms of a mixture of substance containing

Fentanyl.

        6.     CD 1 stated he and WALDRON would pick up a quantity somewhere between

5,000 to 10,000 Fentanyl pills at a time, from KENNY once a week-and sometimes more

frequently. CD 1 stated the frequency at which they purchased depended on their cash flow and

that KENNY required them to pay in large lump sums. CDl explained that the pills were fronted

by SHAMO to KENNY, so when WALDRON would pay KENNY, KENNY would then pay

SHAMO for the pills provided. CDl stated he also delivered payments to KENNY and recalled a

time when he gave KENNY nearly $50,000 in cash for pills. CDl stated he would deliver money

to KENNY at the gym and recalled another time he took nearly the same amount ($50,000) to

KENNY's home for pills. CDI stated KENNY would say he made ten percent profit for the pills

he sold them, although CD 1 believed he made more.

       7.      CD 1 stated he was caught in possession of 23 6 Fentany 1 pills and roughly eleven

thousand dollars in cash by Utah Highway Patrol in July 2016. Those seized Fentanyl pills, CDI

explained, were sourced by KENNY. CDl 's arrest and the seizure of the Fentanyl pills were

verified through police reports. The pills were tested and determined to contain Fentanyl.

       8.      CDI told of another instance where KENNY gave WALDRON bonus pills. CDl

stated WALDRON made a deal with KENNY that he and CDl were to be exclusive distributors

of the pressed pills in the Salt Lake Valley; it was CDl 's understanding that SHAMO would sell

the remainder on the dark web. CDI said he found out another individual in the Salt Lake Valley

was purchasing SHAMO's pills on the dark web for cheaper than WALDRON and CDl were

getting them from KENNY; that dark web customer was selling the Fentanyl pills in the Salt Lake


                                                                                               4
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.5 Page 5 of 9




area. CDl said he knew those pills were coming from Salt Lake because he saw the postage [i.e.

parcel] had a return address in Salt Lake. CDl said he told WALDRON about this discovery and

WALDRON confronted KENNY about their agreement to be exclusive dealers in Salt Lake. CDl

stated KENNY told them SHAMO would stop selling in Utah and gave WALDRON and CDl a

bonus of more pills and forgave some of their drug debt.

        9.     CDl explained that when he first started obtaining fake oxycodone pills he thought

they were real oxycodone pills-they were advertised as such. CDl stated it wasn't until a few

months of selling these pills that a friend told him they contained Fentanyl. CDl said he then

researched what Fentanyl was and asked WALDRON if that was what the pills contained. CDl

said WALDRON told him not to talk about it. Later on, KENNY started asking for feedback from

CDl and WALDRON's customers on the pills and asked them to get him genuine pharmaceutical

oxycodone pills to compare with what they were pressing. CD 1 explained that once KENNY

became comfortable with him, KENNY told him that, early on, they had a batch of Fentanyl pills

that were too strong and a customer overdosed on his pills. CDl said WALDRON and KENNY

bought back those potent pills as fast as they could, but could not get them all back, leaving

hundreds of deadly pills in the community.

       10.     When Aaron SHAMO was arrested, his cell phone from his person was seized and

a search warrant was obtained to access the information in the J;Jhone. In the notes section of his

phone, SHAMO had written, "Chris owes 95k 10/27." Chris KENNY is the only Chris identified

in SHAMO's organization. In the notes section on another ofSHAMO's seized cell phones, agents

also found feedback sent to SHAMO from KENNY about the pills stating:




                                                                                                  5
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.6 Page 6 of 9




        Ok so these are the best so far. They smoke perfect and they snort and slide. The
        color being speckled won't fly so that needs to be fixed but you already knew that.
        My boy smoked 2 in a row and barely got high so a bit stronger is gonna be a must
        bro. But all in all these are fucking close to being money in the bank man! You did
        it bro.

This note had a created and modified date in February 2016.

        11.    During Aaron SHAMO's trial as the leader of his criminal enterprise, SHAMO's

close associate, Jonathan Luke PAZ, gave testimony to his and others' involvement in distributing

counterfeit pills. PAZ testified under oath in federal court that he took part in manufacturing

Fentanyl pills and knew largely about SHAMO's pill pressing and distributing operation because

of their close friendship and working relationship. PAZ also admitted he would, at times, run the

pill press to produce counterfeit alprazolam tablets.

        12.    PAZ stated that most of the pills they manufactured were sold and shipped to

customers on the dark web by SHAMO, but he was also aware of their pills being sold hand to

hand in Utah. PAZ stated there was a local guy SHAMO had been dealing with early on, to whom

SHAMO sold Alprazolam tablets. PAZ identified this person as "Chris"; PAZ identified a picture

of the defendant, Christopher KENNY, as the "Chris" who was distributing the alprazolam tablets

for SHAMO.

       13.     PAZ explained that he was present with SHAMO when SHAMO would deliver

pills to KENNY at both KENNY' s house and KENNY' s gym. PAZ testified that he was present

during these deliveries between seven to ten times. PAZ testified that each delivery would contain

1,000 to 2,000 alprazolam tablets at a time in the beginning; eventually it was a higher quantity.

       14.     During PAZ's testimony, notes were shown to PAZ that were extracted from

SHAMO's phone. One of the previously mentioned notes was:



                                                                                                     6
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.7 Page 7 of 9




        Ok so these are the best so far. They smoke perfect and they snort and slide. The
        color being speckled won't fly so that needs to be fixed but you already knew that.
        My boy smoked 2 in a row and barely got high so a bit stronger is gonna be a must
        bro. But all in all these are fucking close to being money in the bank man! You did
        it bro.

PAZ testified that this feedback was given by KENNY and PAZ clarified that KENNY was

referencing the pressed Fentanyl pills in this note. PAZ then explained that he and SHAMO

eventually transitioned to pressing Fentanyl-laced fake oxycodone in addition to the counterfeit

Alprazolam tablets.


       15.     PAZ testified that the idea to press Fentanyl pills in addition to the alprazolam

tablets was KENNY's idea and suggestion. KENNY already had a different source of supply for

the Fentanyl-laced fake oxycodone, but wanted to get them at a better price. PAZ stated KENNY

told SHAMO ifhe could figure out how to make the Fentanyl pills, there would be a lot of money

to be made. PAZ stated KENNY had the most knowledge on the Fentanyl pills, because he had

already been dealing them. PAZ stated KENNY kept pushing SHAMO to press fake oxycodone

pills, because they could make a lot more money than with the counterfeit alprazolam tablets.

       16.     PAZ stated he and SHAMO initially started making the fake oxycodone pills the

same way they made the alprazolam tablets. They would use a pre-mixed filler and add the active

ingredient-Fentanyl-and some blue powder die to make the pills blue. PAZ stated they made a

ew-batches-and-would-then-give-the-pills-to-I{:-ENNY-to-seU:---F:A--Z-stated-~ENNY-would-then-ge

feedback from his customers about the pills. PAZ stated they would tweak the formulation based

off of that feedback to improve the pills throughout the process. PAZ stated KENNY was the only

person SHAMO would sell pills to face-to-face in order to avoid detection. PAZ stated SHAMO

would sell KENNY 1,000 to 2,000 of the Fentanyl-laced fake oxycodone every two weeks to a


                                                                                                7
    Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.8 Page 8 of 9




month in the beginning of production. PAZ stated they were only making a few thousand a month

in the beginning, but by the end (November 2016) they were making up to 70,000 Fentanyl pills

per week when they were at full strength and using a better/faster pill press. PAZ stated at one

point KENNY notified him and SHAMO that one of his customers possibly overdosed and died

off of the Fentanyl pills. Later, KENNY told them that their pills were found not to be the cause

of death. PAZ testified that he and SHAMO wanted to stop pill production because of this death

scare, but KENNY called SHAMO and convinced him to continue, because KENNY had big

plans.

         17.   PAZ was shown an exhibit in court of pay/owe sheets that were seized during the

investigation from Paz's computer. PAZ testified that one of the ledgers showed on May 10th

(2016) that 15,000 Fentanyl pills were sent to KENNY. Anther entry on the ledger showed another

15,000 Fentanyl pills were delivered to KENNY on June 7th.


Based on the foregoing information, your affiant respectfully requests that a warrant of arrest be

issued for CHRISTOPHER SEAN KENNY for a violation of21 U.S.C 84l(a)(l) and 846.




                                           nt, aco
                                        sk Force Officer, Drug Enforcement Administration

                                                        ......
SUBSCRIBED AND SWORN to before me this            ·"'Jo day of September, 2019.


                                     PAULM. WARNER
                                     United States Chief Magistrate Judge


                                                                                                8
Case 2:19-cr-00381-DAK Document 1 Filed 09/30/19 PageID.9 Page 9 of 9




                         APPROVED:

                         JOHN W. HUBER
                         United States Attorney

                          f6t-A.~
                         KENT A. BUR Ri&F
                         Special Assistant United States Attorney




                                                                        9
